DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was filed after the mailing date of the Notice of Allowance on 10/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 directed to Species E non-elected without traverse. Accordingly, claims 7-9 have been cancelled. 
Examiner’s Note: The Examiner notes that claims 7-9 are directed to Species E and amended independent claim 1 is directed to Species D. Thus, as claims 7-9 have not been rejoined as independent claim 1 is no longer generic to Species E.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 7-9 directed to Species E which was non-elected without traverse.  Accordingly, claims 7-9 have been cancelled.
Claims 7-9 (Cancelled)
Allowable Subject Matter
Claims 1-4, 15-17, 36-39 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the second gate line further comprising a second dummy gate line having at least a portion that overlaps the first active region in the third direction and that is spaced apart from the second partial gate line, wherein a portion of the first active region that is between the second partial gate line and the second dummy gate line is free of overlap, in the third direction, from the second gate line, and wherein the integrated circuit further comprises a second jumper electrically interconnecting source/drain regions arranged on the first active regions at both sides of the second dummy gate line in combination with the other limitations of claim 1. 
Regarding claim 36, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the second gate line comprise a second dummy portion which overlaps the first active region in the third direction and a portion of the first active region between the second partial gate line and the second dummy portion is free of overlap, in the third direction, from the second gate line in combination with the other limitations of claim 36.
Regarding claim 38, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the second gate line comprise a second dummy portion which overlaps with the first active region and a portion of the first active region between the second partial gate line and the second dummy portion is free of overlap, in the third direction, from the second gate line in combination with the other limitations of claim 38.
Recitation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 18 of Baek et al. (US 9,431,383) teaches where a portion of the first active region is free of overlap, in the third direction, from the second gate line. However, Baek does not teach where a portion of the first active region is free of overlap, in the third direction, from the second gate line and where the second gate line comprises a dummy portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891